DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The drawings are objected to because most of the words and labels/textual labels of Fig. 6 are unreadable for examination.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show -- 210 -- in Fig. 2 and -- D1-- in Fig. 5, as described in the specification (see paragraphs [0024] - [0047] and [0062] - [0066] of the specification).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a clock generation circuit, configured to generate the DLL output clock based on a selected plurality of the delay line output clocks” (emphasis added) in the base Claims 1, 10 and 17 is used by the claim to mean “selecting and passing one of input clock signals to output as an output clock signal” while the accepted meaning is “a multiplexer or a multiplexor”.  The term is indefinite because the specification does not clearly redefine the term.
Claim 3 is indefinite because the limitation “wherein changing which of the delay line output clocks the clock generation circuit uses to generate the DLL output clock, causes a frequency of the DLL output clock to change” (emphasis added) is unclear.  It is not understood how the instant invention can perform the claimed function such as “causes a frequency of the DLL output clock to change”.  For example, according to recitation in base Claim 2, the control circuit (520 in instant Fig. 5 of the present invention) is configured to change which of the delay line output clocks (X3, X5 or X7) the clock generation circuit uses to generate the DLL output clock.  Therefore, the DLL output clock is one of the delay line output clocks X3, X5 or X7 so as the frequency of the DLL output clock is still the same so that the frequency of the DLL output clock does not change.  Correction and/or clarification is required.
Claim 4 is indefinite because of the limitation “wherein the control circuit is configured to change the delay of the delay line so as to cause a phase difference between the input clock and a sensed delay line output clock to be substantially equal to the period of the input clock” (emphasis cause a phase difference between the input clock and a sensed delay line output clock to be substantially equal to the period of the input clock, as recited in the claim.  Since, there is no element in the claim(s) to support the claimed function such as “to cause a phase difference between the input clock and a sensed delay line output clock to be substantially equal to the period of the input clock”, therefore the claim is indefinite.  Furthermore, it is not clear what a sensed delay line output clock is and how that sensed delay line output clock is related to the DLL circuit and/or the elements of the circuit.  Correction and/or clarification is required.
Claims 5-9 are rendered indefinite by the deficiencies of their base Claim 4.  
Claim 6 is indefinite because the limitation “wherein the sensed delay line output clock is a divided version of another delay line output clock” (emphasis added) is unclear.  It is not clear how the sensed delay line output clock is a divided version of another delay line output clock.  Since, there is no element in the claim(s) to support the recitation such as “the sensed delay line output clock is a divided version of another delay line output clock”, therefore the claim is indefinite.  Correction and/or clarification is required.
Claim 10 is indefinite because of the limitation “a control circuit configured to change the delay of the delay line so as to cause a phase difference between the input clock and a sensed delay line output clock to be substantially equal to the period of the input clock, wherein the control circuit is configured to change which of the delay line output clocks is sensed” (emphasis added).  According to recitations in the claims, the control circuit (520 in instant Fig. 5 of the present invention) is configured to change the delay value of the delay line that only causes to change the delay value of the phase of delay line output clocks (X3, X5 or X7), which are related to the phase of Input Clk signal of the delay does not cause a phase difference between the input clock and a sensed delay line output clock to be substantially equal to the period of the input clock, as recited in the claim.  Since, there is no element in the claim(s) to support the claimed function such as “to cause a phase difference between the input clock and a sensed delay line output clock to be substantially equal to the period of the input clock”, therefore the claim is indefinite.  Furthermore, Claims 11-16 are rendered indefinite by the deficiencies of their base Claim 10.  Correction and/or clarification is required.
Claim 11 is indefinite because the limitation “wherein the sensed delay line output clock is a divided version of another delay line output clock” (emphasis added) is unclear.  It is not clear how the sensed delay line output clock is a divided version of another delay line output clock.  Since, there is no element in the claim(s) to support the recitation such as “the sensed delay line output clock is a divided version of another delay line output clock”, therefore the claim is indefinite.  Correction and/or clarification is required.
Claim 13 is indefinite because the limitation “wherein the control circuit is configured to select a particular delay line output clock as the sensed delay line output clock” (emphasis added) is unclear.  It is not clear whether the sensed delay line output clock of this claim is the same as the sensed delay line output clock that is recited in the base Claim 12 or different, thus the claim is indefinite.  Correction and/or clarification is required.
Claim 14 is indefinite because the limitation “the control circuit is configured to change which of the delay line output clocks the clock generation circuit bases the DLL output clock on” (emphasis added) is unclear.  It cannot be determined what is being claimed here because it is neither described in the specification, nor shown in the drawings of the instant application.  Correction and/or clarification is required.
Claim 15 is indefinite because the limitation “wherein changing which of the delay line output clocks the clock generation circuit uses to generate the DLL output clock, causes a frequency of the DLL output clock to change” (emphasis added) is unclear.  It is not understood how the instant invention can perform the claimed function such as “causes a frequency of the DLL output clock to change”.  For example, according to recitation in base Claim 2, the control circuit (520 in instant Fig. 5 of the present invention) is configured to change which of the delay line output clocks (X3, X5 or X7) the clock generation circuit uses to generate the DLL output clock.  Therefore, the DLL output clock is one of the delay line output clocks X3, X5 or X7 so as the frequency of the DLL output clock is still the same so that the frequency of the DLL output clock does not change.  Correction and/or clarification is required.
Claim 17 is indefinite because of the limitation “a control circuit configured to change the delay of the delay line so as to cause a phase difference between the delay line input clock and a sensed one of the output clocks to be substantially equal to the period of the delay line input clock, wherein the control circuit is configured to change a frequency of the DLL output clock” (emphasis added).  According to recitations in the claims, the control circuit (520 in instant Fig. 5 of the present invention) is configured to change the delay of the delay line that only causes to change the delay time of the phase of delay line output clocks (X3, X5 or X7), which are related to the phase of Input Clk signal of the delay line.  However, that does not cause a phase difference between the delay line input clock and a sensed one of the output clocks to be substantially equal to the period of the delay line input clock, as recited in the claim.  Since, there is no element in the claim(s) to support the claimed function such as “to cause a phase difference between the delay line input clock and a sensed one of the output clocks to be substantially equal to the period of the delay line input clock”.  Furthermore, according to recitations in the claim, the control circuit (520 in instant Fig. 5 of the present invention) is configured to change which of the delay line output clocks (X3, X5 or X7) the clock generation circuit uses to generate the DLL output clock.  The DLL output clock is one of the delay line output clocks X3, X5 or X7 so as the frequency of the DLL output clock is still the same so that the frequency of the DLL output clock does not change.  Therefore, the control circuit does not change a frequency of the DLL output clock, as recited in 
Claims 18-20 are rendered indefinite by the deficiencies of their base Claim 17.  Correction and/or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Culley et al. (US 6,182,236; hereinafter referred to as Culley).
With regard to Claim 1, Culley discloses in Fig. 2 a DLL circuit comprising an input configured to receive an input clock defining an input clock period; an output configured to provide a DLL output clock (CLOCKING SIGNAL); a delay line (30) configured to receive the input clock, wherein the delay line comprises a plurality of delay stages (32a, 32b, 32c, 32d, 32e…), each configured to generate one of a plurality of delay line output clocks (0, 1, 2, 3, …), each of the delay line output clocks having a phase relative to the input clock based on a delay of the delay line; a clock generation circuit (36), configured to generate the DLL output clock based on a selected plurality of the delay line output clocks; and a 
With regard to Claim 2, wherein the control circuit is configured to change which of the delay line output clocks the clock generation circuit uses to generate the DLL output clock.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.